Citation Nr: 1040682	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial disability evaluation in excess of 
20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted entitlement to 
service connection for peripheral neuropathy of the right and 
left lower extremities, assigning a 10 percent disability 
evaluation to each, and an August 2007 rating decision which 
granted the Veteran's claim for an increased rating for PTSD, 
assigning a 30 percent disability evaluation, and a claim for 
service connection for headaches, assigning a noncompensable 
evaluation.  Timely appeals were noted with respect to the 
assigned ratings.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected peripheral 
neuropathy of the right and left lower extremities from 10 
percent to 20 percent.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a Notice of Disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

The Board is of the opinion that the evidence of record raises a 
claim of entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities.  However, 
this matter has not been prepared, adjudicated or certified for 
appellate review.  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability and 
productivity.  

2.  Prior to May 7, 2007, peripheral neuropathy of the right and 
left lower extremities was not productive of severe incomplete 
paralysis.   

3.  Since May 7, 2007, peripheral neuropathy of the right and 
left lower extremities is productive of severe incomplete 
paralysis, but not complete paralysis.  

4.  The Veteran's headaches are not productive of prostrating 
attacks.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2010).

2.  Prior to May 7, 2007, the criteria for an initial disability 
evaluation in excess of 20 percent for peripheral neuropathy of 
the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8521 (2010). 

3.  Since May 7, 2007, the criteria for an initial disability 
evaluation in excess of 30 percent, but no higher, for peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2010).

4.  Prior to May 7, 2007, the criteria for an initial disability 
evaluation in excess of 20 percent for peripheral neuropathy of 
left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8521 (2010).

5.  Since May 7, 2007, the criteria for an initial disability 
evaluation in excess of 30 percent, but no higher, for peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2010).

6.  The criteria for an initial compensable evaluation for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

PTSD

Service connection was granted for what was then characterized as 
an "anxiety reaction" in December 2001, and a noncompensable 
rating was assigned.  The Veteran filed for an increased rating 
in February 2007.  By rating decision dated August 2007, the 
issue was recharacterized as a claim for an increased rating for 
PTSD, and a 30 percent disability evaluation was assigned.  A 
timely appeal was noted with respect to that rating.  

According to the applicable rating criteria, a 30 percent rating 
will be awarded with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract  thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social  
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of  personal 
appearance and hygiene; difficulty in adapting to  stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate  behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 
1994).  A GAF score of 61 to 70 is reflective of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 41 to 50 is reflective 
of serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In the present case, the Veteran contends that the symptomatology 
associated with his PTSD is more severe than that which is 
reflected in the currently assigned 30 percent rating.  The 
Veteran's assertions regarding his psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.   

During the course of the appeal, the Veteran has received no VA 
or non-VA clinical treatment for his PTSD; thus, the only 
pertinent medical evidence of record with respect to this claim 
consists of VA examinations.  On VA examination in May 2007, the 
Veteran's PTSD symptomatology included nightmares three times a 
week; intrusive thoughts about the Vietnam War; hyperstartle and 
hyperarousal responses; and fear while watching movies about war.  
He had been married for 32 years and reported that the marriage 
was good.  He was employed full-time and had no work-related 
difficulties.  He enjoyed reading but did not care for books 
about war.  He tended not to visit with others.  He denied 
alcohol and drug use.  

On mental status examination, the Veteran's mood was "generally 
euthymic with some depression."  Affect was appropriate.  The 
Veteran's cognitive abilities were intact.  There was no suicidal 
or homicidal ideation.  A GAF score of 51, indicative of moderate 
symptomatology, was assigned.  The examiner noted that the 
Veteran's symptoms were "moderate" and that there was no 
evidence that the disorder precluded employment.  There was no 
impairment in thought processing or communication.  

The Veteran received another VA examination in March 2009.  His 
PTSD symptomatology included nightmares four times a week; 
chronic sleep impairment; intrusive thoughts about his in-service 
stressor; hyperstartle and hyperarousal responses; and a dislike 
of war movies if they reminded him of his own war experiences.  
He was still married and characterized his wife as his best and 
only friend.  He had recently retired from his job, but did not 
indicate that PTSD played a role in his retirement.  He continued 
to read, but read less often than before.  He spent time doing 
chores, watching television, and visiting with his daughter.  He 
did not like to hunt because he did not enjoy killing.  

On mental status examination, the Veteran displayed 
"considerable dysphoria."  Cognitive abilities were intact with 
no abnormalities.  There was also no suicidal or homicidal 
ideation.  A GAF score of 52, indicative of moderate 
symptomatology, was assigned.  The examiner noted that the 
Veteran's symptoms were still moderate, with no signs of 
impending improvement.  His PTSD symptoms did not preclude 
employment or activities of daily living.  There was no alcohol 
or drug use.  There was no impairment in thought processing or 
communication, although the Veteran did display some depression. 

Upon review, the Board finds that a 30 percent disability rating 
for service-connected PTSD is appropriate.  The Veteran's 
symptoms consist of nightmares; chronic sleep impairment; 
intrusive thoughts about his in-service stressor; hyperstartle 
and hyperarousal responses; and a dislike of war movies if they 
reminded him of his own war experiences.  He does not exhibit 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or symptoms on par 
with these criteria.  Neither the Veteran nor the VA examiners 
have indicated that his PTSD symptomatology resulted in any 
employment difficulties.  His GAF scores ranged were 51 and 52, 
indicative of moderate symptomatology.  After consideration of 
all of the evidence, the Board finds that the criteria for the 
next higher rating of 50 percent for the Veteran's service-
connected PTSD have not been met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).   The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244.  If the evidence 
raises the question of entitlement to an extraschedular rating, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate.   Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

There is no evidence that the Veteran has been hospitalized for 
his PTSD or that it has interfered with his work to a marked 
degree.  The existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be considered 
from the point of view of the Veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for his 
PTSD for any time during the current appeal is, therefore, not 
warranted.  38 C.F.R. § 3.321 (b)(1).  

In sum, the preponderance of the credible evidence demonstrates 
that the Veteran's PTSD does not warrant a rating in excess of 30 
percent.  As the preponderance of the evidence is against the 
Veteran's increased rating claim, the benefit-of- the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral Neuropathy

Service connection for peripheral neuropathy of the right and 
left lower extremities was granted by rating decision dated 
September 2006, and a 10 percent disability evaluation was 
assigned to each extremity, effective July 24, 2006.  In May 
2007, the evaluations were increased to 20 percent for each 
extremity, again effective July 24, 2006.  

The disability evaluations were assigned pursuant to Diagnostic 
Code 8521, which provides ratings for paralysis of the external 
popliteal nerve.  Mild incomplete paralysis is rated as 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; and severe incomplete paralysis is rated 30 
percent disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, is 
rated 40 percent disabling.  

Words such as "mild," "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. 

When the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  

a. Prior to May 7, 2007

The Veteran was first diagnosed with peripheral neuropathy of the 
right and left lower extremities in April 2005.  At that time, 
symptoms included numbness in the feet, with coldness preceding 
it.  The Veteran engaged in a "lot" of travel.  In a private 
evaluation dated October 2005, the Veteran reported similar 
symptoms of burning and numbness in both feet.  

On VA examination in August 2006, the Veteran reported numbness, 
tingling, and loss of sensation in the feet.  Nerve conduction 
studies were consistent with a finding of peripheral neuropathy 
in both lower extremities.  During an August 2006 VA clinical 
evaluation, the Veteran's reported symptoms included numbness, a 
burning sensation which was worse at night and upon walking.  The 
symptoms were constant.  Motor strength testing was normal; 
however, there was decreased pinprick sensation in stocking 
distribution, and decreased vibratory sensation at the ankles.  
The Veteran had a normal gait and was able to walk on heels and 
toes.  The same symptoms were reported on clinical evaluation in 
February 2007, and they were characterized as "mild."  

For the period prior to May 7, 2007, the Board finds that 
manifestations of service-connected peripheral neuropathy in the 
right and left lower extremities warranted no more than a 20 
percent disability evaluation under Diagnostic Code 8521.  There 
is no indication in the record that the Veteran had any 
impairment of his gait or other impairment of his activities of 
daily living that would justify a finding of "severe" 
incomplete paralysis of the external popliteal nerve during this 
period of time.  On the contrary, the Veteran's symptoms were 
wholly sensory, and were, at most, characteristic of a 
"moderate" paralysis as contemplated by the applicable 
regulations.  Id.  

b. Since May 7, 2007

The Veteran received a VA neurological examination in May 2007.  
He continued to have numbness and tingling in the lower 
extremities, with some pain, which was greater on the left than 
the right.  He had "some difficulty with balance and trips, but 
he has not fallen."  The toes were downgoing.  A motor 
examination was normal; however, there was decreased pinprick and 
vibratory sensation in a stocking distribution, and decreased 
proprioception in the feet.  

In March 2008, the Veteran reported that the numbness and 
coldness in his feet had worsened, and that his ability to 
maintain his employment was in jeopardy.  On clinical evaluation 
in September 2008, the Veteran reported that he could no longer 
work as a result of his constant symptoms of numbness and pain in 
the feet.  In October 2008, the Veteran's "foot examination was 
insensate," meaning that the Veteran had little to no sensation 
in the feet.  

An evaluation of the Veteran's lower extremities, conducted by a 
non-VA physician in February 2009, showed that the Veteran 
presented with complaints of numb feet with pain and burning 
sensations.  There was progressive pain around the ankles of both 
feet, which was exacerbated at night.  There was "loss of 
protective sensation ... bilaterally" on examination.  

On VA examination in March 2009, numbness in tingling in the feet 
was noted, with pain in the toes.  The Veteran had balance 
difficulties and had fallen 5-6 times in the past few months.  He 
did not use an assistive device.  He especially had difficulty 
maintaining balance when his eyes were closed.  He had had to 
retire from his position as a bank manager as a result of the 
pain in his feet and balance problems caused by his peripheral 
neuropathy.  On physical examination, there were decreased deep 
tendon reflexes at the knees and absent reflexes at the ankles.  
His toes were downgoing.  Motor examination showed adequate 
strength; however, a sensory examination showed decreased 
pinprick and vibratory sensation in a stocking distribution and 
decreased proprioception in the feet.  The examiner termed the 
peripheral neuropathy in the Veteran's lower extremities 
"severe" in nature.  It had affected his ability to work, since 
he was unable to stand and walk for more than a short period of 
time.

Upon review, the objective evidence shows that the Veteran's 
symptoms have been productive of symptoms on par with "severe" 
incomplete paralysis of the external popliteal nerve since May 7, 
2007.  Since that date, the Veteran's sensory symptoms and gait 
disorder have rapidly increased in intensity.   The Veteran's 
toes have been downgoing since May 7, 2007, which indicative of 
severe incomplete paralysis of the nerves.  By March 2008, the 
Veteran's feet were said to be "insensate" and proprioception 
was diminished.  His ankle jerk reflexes are now absent 
bilaterally.  In March 2009, the Veteran was reporting 
significant trouble with gait and balance, and had fallen several 
times.  The pain and balance problems associated with his 
peripheral neuropathy were so severe that the Veteran could no 
longer engage in employment as a bank manager.  In short, his 
disability picture now more closely approximates the severe level 
of disability contemplated by the 30 percent rating criteria.  
Accordingly, an increased rating of 30 percent for each lower 
extremity is warranted since May 7, 2007.  The evidence prior to 
that time, however, does not warrant an initial rating in excess 
of 30 percent for each extremity.  Specifically, at no point has 
the evidence confirmed the presence of foot drop, or an inability 
to lift the foot.  The record is also devoid of a droop of first 
phalanges of all toes.  There is no showing of a total lack of 
dorsiflexion or extension.  The records do not note an abduction 
or adduction abnormality, nor does the file contain evidence of 
anesthesia that covers the entire dorsum, or top, of foot and 
toes. These symptoms of complete paralysis represent the 
disability picture contemplated by the maximum, 40 percent, 
rating.  As the Veteran has not exhibited these symptoms, that 
rating is not appropriate.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).   The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244.  If the evidence 
raises the question of entitlement to an extraschedular rating, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate.   Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The VA examination reports and other evidence of record reveal 
that the symptomatology associated with the Veteran's peripheral 
neuropathy resulted in his inability to continue working as a 
bank manager.  This evidence raises the question of entitlement 
to an extraschedular evaluation.  As discussed above, however, 
although the Veteran's peripheral neuropathy causes considerable 
impairment, there is no foot drop, and the Veteran is able to 
ambulate without the need for an assistive device.  Furthermore, 
the competent evidence does not demonstrate that the neuropathy 
causes marked interference with the Veteran's activities of daily 
living.   The Board thus finds that his symptoms are contemplated 
by the rating criteria, and that referral for consideration of an 
extraschedular evaluation is not warranted.   38 C.F.R. § 
3.321(b)(1).   See Thun, supra.  

Headaches

Service connection for headaches was granted by rating decision 
dated August 2007, and a noncompensable rating assigned under 
Diagnostic Code 8100.  Under this Diagnostic Code, a 10 percent 
disability rating is warranted where there are characteristic 
prostrating attacks averaging one in two months over the past 
several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Less 
frequent migraine attacks warrant a noncompensable disability 
rating.

A 30 percent disability rating is warranted for headaches where 
there are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant a 50 percent 
evaluation.  Id.

The Veteran has not sought clinical treatment for his headaches 
during the appeal period; thus, the only pertinent evidence of 
record consists of VA examinations.  On neurological examination 
in May 2007, the Veteran reported that his headaches had 
increased in severity over the past 5 years.  The frequency 
varied and they often lasted up to all day.  They were not known 
to be prostrating in nature.  

On VA examination in April 2009, the Veteran indicated that he 
had very painful headaches which were treated effectively with 
ibuprofen.  There was occasional photophobia or noise 
sensitivity.  Frequency was one to two headaches per day on 
average.  The Veteran indicated that he retired in part because 
of his headaches.  There were no prostrating attacks.  Treatment 
of the headaches consisted of "medication and continu[ing] to do 
what he was doing."  

Upon review, the Board finds that an initial compensable rating 
for service connected headaches is not warranted.  Although the 
Veteran's headache symptoms are certainly limiting, there is no 
evidence of characteristic prostrating attacks that would warrant 
a rating of 10 percent or higher under the applicable rating 
criteria.  On the contrary, the Veteran reported that he was able 
to continue with his daily activities with his headaches, despite 
the pain.  The Board finds that a compensable rating for 
headaches is not shown by the evidence of record.  

The Board has considered whether referral for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is appropriate, and 
expressly finds that it is not, as the evidence does not present 
such an exceptional or unusual disability picture that the 
available schedular evaluations for his service-connected 
disability are inadequate.  In particular, the rating criteria 
found in Diagnostic Code 8100 reasonably describe the Veteran's 
disability level and symptomatology.  They account for the 
frequency and severity of the Veteran's headaches.  Furthermore, 
the competent evidence does not demonstrate that the headaches 
cause marked interference with the Veteran's activities of daily 
living.  Although the Veteran can no longer work, the evidence of 
record indicates that his unemployability is due to his 
peripheral neuropathy symptomatology.  His disability has not 
required frequent hospitalizations.  As his disability picture is 
contemplated by regulations, the assigned schedular evaluation is 
adequate.  See Thun, supra.

In sum, the preponderance of the credible evidence demonstrates 
that the Veteran's headaches do not warrant a compensable rating.  
As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of- the-doubt doctrine does 
not apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

A disability evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD) is denied.

An initial disability evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity for the period 
prior to May 7, 2007 is denied.  

Subject to the provisions governing the award of monetary 
benefits, an initial disability evaluation of 30 percent for 
peripheral neuropathy of the right lower extremity for the period 
since May 7, 2007 is granted.  

An initial disability evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity for the period 
prior to May 7, 2007 is denied.  

Subject to the provisions governing the award of monetary 
benefits, an initial disability evaluation of 30 percent for 
peripheral neuropathy of the left lower extremity for the period 
since May 7, 2007 is granted.  

An initial compensable evaluation for headaches is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


